Dear Senator Webster:
This letter is in response to your question asking whether a city library established pursuant to the provisions of §§ 182.140, RSMo, et seq., should have a board of trustees of nine or ten members. You state that by tradition the city of Pierce City, Missouri, has had a tenth member on the board of trustees of the municipally-operated library board of trustees. You also state that the tenth member was not selected by the mayor nor approved by the city council but apparently is an elected president of the local parent-teachers association.
Section 182.170, RSMo, provides:
              When any city establishes and maintains a public library under sections 182.140 to 182.301, the mayor or other proper official of the city, with the approval of the legislative branch of the city government, shall proceed to appoint a library board of nine trustees, chosen from the citizens at large, with reference to their fitness for the office. No member of the city government shall be a member of the board.
It is clear that this section sets out the procedure for the appointment of the members of the board of trustees, as well as the number of such trustees. It is also clear that where the legislature has authorized a municipality to exercise a power and prescribes the manner of its exercise, the municipality is denied the right to exercise the power given in any other manner. Pearson v. City of Washington,439 S.W.2d 756 (Mo. 1969). See also § 71.010, RSMo.
Therefore, it appears that your question is answered by the provisions of § 182.170, which provides the method of appointment and also provides that the library board will consist of nine trustees.
Very truly yours,
                                  JOHN ASHCROFT Attorney General